DETAILED ACTION

Response to Amendment
The Amendment filed 1/04/2021 has been entered. Claims 1-20 remain pending in the application. Claims 7 and 17 were withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2021 was filed on the filing date of the application on 9/26/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-6, 8-10, 12-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Furthermore regarding claims 2 and 12, at the ends of claims 2 and 12 are the phrases “between approximately 2% and approximately 10% of a saw blade diameter”. In paragraph 0027 of the disclosure, Applicant has provided various definitions for “approximately”, as follows ; “As used herein, the term "approximately" is to be interpreted to encompass the range that one of ordinary skill in the art would consider reasonable in the context of the particular use of the term. Alternatively, the term "approximately" may be interpreted to include all values that are within +10% of the reference”
               If Applicant had included only the “within 10%” definition, then everything would have been fine, and there would be no 112b rejection.  However, since Applicant also included an alternative definition of that which phosita would consider reasonable, there is a 112b rejection.  There are many situations where multiple phosita can agree on what is a reasonable breadth for “approximately”, but this is not one of them.  In this particular case, one phosita would find 20% reasonable, and another would find 50% reasonable, and there is no mechanism provided by Applicant to determine which is correct.  One standard is that a “reasonable” change is any change that allows the device to function as planned.  In this case, 
Regarding claims 3 and 13, it is unclear if “a vertical plane” is referring to the vertical plane in claim 2 and 12 respectively or an additional vertical plane.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Original rejections for the original claims 1 and 11 (paragraphs 0005 and 0006).  
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ushiwata (US 5425294) in view of Cox (US 20130055873 A1).
Regarding claim 1, Ushiwata teaches a saw device (see Figures 12-13) comprising: 
a motor (11) having a motor output shaft (12);  
a drivetrain (assembly of 12, 17 and 9, see Figure 12) comprising: 
a gear train (assembly of gear on 12, 17 and gear on 9) having a first gear (gear at the end of 12 in Figure 12) fixedly connected to the motor output shaft (see Figure 12);
a second gear (17, also acting as the driving gear);  
the second gear fixedly connected to an intermediate shaft (shaft of 17, see Figure 12);

an arbor shaft (9) fixedly connected to a driven gear (see Figure 12), the arbor shaft configured to mount a saw blade (10) such that the saw blade rotates with the arbor shaft; and 
an upper guard (guard of 8, see Figure 8) configured to enclose at least a portion of the saw blade (see Figure 8).
Ushiwata fails to teach a chain drive having a driving sprocket fixedly connected to the intermediate shaft, a driven sprocket, and a chain configured to transmit rotation of the driving sprocket to rotation of the driven sprocket; an arbor shaft fixedly connected to the driven sprocket.
Cox teaches a drivetrain (254 see Figure 5) for a miter saw (see Figure 1) comprising: a gear train having a first gear (sprocket member replacing the 236, paragraph 0048) fixedly connected to the motor output shaft (paragraphs 0048 and 0049) and a second gear (266) fixedly connected to an intermediate shaft (270, see Figure 5), the first gear connecting with the second gear so as to transmit rotation from the motor output shaft to the second gear (paragraphs 0047-0049); and a chain drive (assembly of a second endless chain, the driving sprocket 262 and the driven sprocket fixed to the arbor shaft, paragraph 0048) having a driving sprocket (262) fixedly connected to the intermediate shaft (paragraph 0048), a driven sprocket (the driven sprocket fixed to the arbor shaft, paragraph 0048), and a chain (a second endless chain) configured to transmit rotation of the driving sprocket to rotation of the driven sprocket (paragraph 0048); an arbor shaft fixedly connected to the driven sprocket (paragraph 0048).

Because both Ushiwata and Cox teach transmission arrangement, it would have been an obvious for one of ordinary skill in the art to substitute the single intermediate gear of Ushiwata for the intermediate gear, the driving sprocket, driven sprocket and chain arrangement of Cox to achieve the predictable result of have the desire ratio of transmission, since both transmission arrangement of Ushiwata and Cox are known for the same purpose. KSR rationale B, see MPEP § 2143 I. (B).

    PNG
    media_image1.png
    744
    975
    media_image1.png
    Greyscale

Regarding claim 11, modified Ushiwata further teaches the gear train has a gear change (as modified in claim 1, to any desire ratio, see paragraph 0036 of Cox).

Furthermore, with respect to the specific ratio of a gear reduction of between 1:2 and 1:6, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to further modify the device of modified Ushiwata to change the gear ratio into any gear ratio including a gear reduction of between 1:2 and 1:6, in order to achieve the desired transmission ratio of the end user (paragraph 0036 of Cox).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 20090151529 A1) in view of Ushiwata (US 5425294) and Cox (US 20130055873 A1).
Regarding claim 1, Miura teaches a saw device (see Figures 1-2) comprising: 
a motor (15) having a motor output shaft (15a); 
a drivetrain (assembly of 15b, 21, 23, 24 and 26, see Figure 3) comprising:
a gear train having a first gear (15b) fixedly connected to the motor output shaft (see Figure 3) and a second gear (21) fixedly connected to an intermediate shaft (22), the first gear meshing with the second gear so as to transmit rotation from the motor output shaft to the second gear (see Figure 3); and a gear drive (assembly of 23, 24 and 26) having a driving gear (23) fixedly connected to the intermediate shaft, a driven gear (26), and a gear (24) configured to transmit rotation of the driving gear to rotation of the driven gear (see Figure 3);

an upper guard (11) configured to enclose at least a portion of the saw blade (see Figure 2).
Miura fails to teach the gear, the driving gear and the driven gear arrangement is a chain, a driving sprocket and a driven sprocket arrangement.
Ushiwata teaches that a transmission gear and a transmission belt are known equivalent in the saw transmission art (col. 3 lines 21-26). 
Cox teaches that a transmission belt and a transmission chain are known equivalent in the saw transmission art (paragraph 0048). 
Because Miura, Ushiwata and Cox teach a part for transmit rotation movement from the motor to the blade, it would have been an obvious for one of ordinary skill in the art to substitute the gear arrangement of Miura for the chain arrangement of Cox to achieve the predictable result of transmitting movement of the motor to the blade, since gear, belt and chain arrangements are known for the same purpose in the art of transmission, as taught by Ushiwata and Cox. KSR rationale B, see MPEP § 2143 I. (B).

New rejections due to the amendments of claims 2 and 12 (paragraphs 0007 and 0008).   
Claims 1-5, 8, 11-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meredith (US 7252027 B2) in view of Cox (US 20130055873 A1).
Regarding claim 1, Meredith teaches a saw device (see Figures 6) comprising: 

a drivetrain (assembly of 12, 17 and 9, see Figure 12) comprising: 
a gear train (assembly of gear on MS, G2 and gear on G, see Figure 6) having a first gear (gear at the end of MS in Figure 6) fixedly connected to the motor output shaft (see Figure 6);
a second gear (G2, also acting as the driving gear);  
the second gear fixedly connected to an intermediate shaft (shaft of G2, see Figure 6);
the first gear meshing with the second gear so as to transmit rotation from the motor output shaft to the second gear (see Figure 6); 
an arbor shaft (A) fixedly connected to a driven gear (G, see Figure 6), the arbor shaft configured to mount a saw blade (2) such that the saw blade rotates with the arbor shaft; and 
an upper guard (guard of 4, see Figure 6) configured to enclose at least a portion of the saw blade (see Figure 6).
Meredith fails to teach a chain drive having a driving sprocket fixedly connected to the intermediate shaft, a driven sprocket, and a chain configured to transmit rotation of the driving sprocket to rotation of the driven sprocket; an arbor shaft fixedly connected to the driven sprocket.
Cox teaches a drivetrain (254 see Figure 5) for a miter saw (see Figure 1) comprising: a gear train having a first gear (sprocket member replacing the 236, paragraph 0048) fixedly connected to the motor output shaft (paragraphs 0048 and 0049) and a second gear (266) fixedly connected to an intermediate shaft (270, see Figure 5), the first gear connecting with the second gear so as to transmit rotation from the motor output shaft to the second gear (paragraphs 0047-0049); and a chain drive (assembly of a second endless chain, the driving 
Also, Meredith himself teaches, on lines 48-55 of column 5, the obviousness of replacing gears with belts, and also note that it is obvious to replace a belt with a chain (lines 34,35, column 4).
It would have been obvious to one of ordinary skill in the art to modify the device of Meredith to alter the transmission system of Meredith to add the driving sprocket on the intermediate shaft, change the driven gear into driven sprocket and connected via chains, as taught by Cox and by Meredith himself.  
Because both Meredith and Cox teach transmission arrangement, it would have been an obvious for one of ordinary skill in the art to substitute the single intermediate gear of Meredith for the intermediate gear, the driving sprocket, driven sprocket and chain arrangement of Cox, or the modifications taught by Meredith himself, to achieve the predictable result of have the desire ratio of transmission, since both transmission arrangement of Meredith and Cox are known for the same purpose (chain, belt and gear are known for the same purpose in the art, col. 4 lines 48-55 and col. 4, lines 31-35 of Meredith). KSR rationale B, see MPEP § 2143 I. (B).

Regarding claim 2, modified Meredith further teaches the drivetrain is located entirely below a horizontal plane defined by an uppermost point of the upper guard in a vertical plane that bisects the arbor shaft (all the drive train is below the upper most point of the guard 4 in the cross section, see Figure 6 of Meredith), the uppermost point being spaced apart from an uppermost extent of the saw blade by between approximately 2% and approximately 10% of a 
Regarding claim 3, modified Meredith further teaches the motor output shaft and the intermediate shaft are arranged in a plane that bisects the arbor shaft along a central axis of the arbor shaft (see Figure 6). 
Modified Meredith fails to teach the plane is vertical.
Meredith in a different embodiment teaches the motor output shaft and the intermediate shaft are arranged in a vertical plane that bisects the arbor shaft along a central axis of the arbor shaft (see Figure 7).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to the motor output shaft and the intermediate shaft are arranged in a vertical plane that bisects the arbor shaft along a central axis of the arbor shaft, since the courts have held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. MPEP 2144.04 VI. C.
Regarding claim 4, modified Meredith further teaches the motor output shaft extends at an angle of between zero and 90 degrees relative to the intermediate shaft and the arbor 
Regarding claim 5, modified Meredith further teaches a motor housing in which the motor is housed, the motor housing being located entirely below the horizontal plane (see Figure 6 of Meredith).
Regarding claim 8, modified Meredith further teaches a drivetrain housing in which the drivetrain is enclosed, the drivetrain housing being almost entirely arranged below the horizontal plane (see Figure 6 of Meredith).
Regarding claim 11, modified Meredith further teaches the gear train has a gear change (as modified in claim 1, to any desire ratio, see paragraph 0036 of Cox).
Modified Meredith fails to clearly teach the gear train has a gear reduction of between 1:2 and 1:6.
Furthermore, with respect to the specific ratio of a gear reduction of between 1:2 and 1:6, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to further modify the device of modified Meredith to change the gear ratio into any gear ratio including a gear reduction of between 1:2 and 1:6, in order to achieve the desired transmission ratio of the end user (paragraph 0036 of Cox).
Regarding claim 12, Meredith teaches a saw device (see Figures 6) comprising: 
a motor (M) having a motor output shaft (12);  
a drivetrain (assembly of 12, 17 and 9, see Figure 12) comprising: 

a second gear (G2, also acting as the driving gear);  
the second gear fixedly connected to an intermediate shaft (shaft of G2, see Figure 6);
the first gear meshing with the second gear so as to transmit rotation from the motor output shaft to the second gear (see Figure 6); 
an arbor shaft (A) fixedly connected to a driven gear (G, see Figure 6), the arbor shaft configured to mount a saw blade (2) such that the saw blade rotates with the arbor shaft; and 
an upper guard (guard of 4, see Figure 6) configured to enclose at least a portion of the saw blade (see Figure 6),
wherein the drivetrain is located entirely below a horizontal plane defined by an uppermost point of the upper guard in a vertical plane that bisects the arbor shaft (all the drive train is below the upper most point of the guard 4 in the cross section, see Figure 6 of Meredith), the uppermost point being spaced apart from an uppermost extent of the saw blade by between approximately 2% and approximately 10% of a saw blade diameter (Meredith, in Figure 6, appears to show, from the top of the guard to the top of the blade, a gap that is approximately between 2% and 10% of the blade diameter.  The question of whether or not the drawing is to scale is not currently relevant, because the blade is not positively claimed.  Meredith is capable of mounting a blade on his shaft that would yield the 2%-10% gap.  Applicant’s use of the word “approximately” only make this rejection more solid (see 112b rejection above). Meredith is considered to teach this limitation).

Meredith fails to teach a chain drive having a driving sprocket fixedly connected to the intermediate shaft, a driven sprocket, and a chain configured to transmit rotation of the driving sprocket to rotation of the driven sprocket; an arbor shaft fixedly connected to the driven sprocket.
Cox teaches a drivetrain (254 see Figure 5) for a miter saw (see Figure 1) comprising: a gear train having a first gear (sprocket member replacing the 236, paragraph 0048) fixedly connected to the motor output shaft (paragraphs 0048 and 0049) and a second gear (266) fixedly connected to an intermediate shaft (270, see Figure 5), the first gear connecting with the second gear so as to transmit rotation from the motor output shaft to the second gear (paragraphs 0047-0049); and a chain drive (assembly of a second endless chain, the driving sprocket 262 and the driven sprocket fixed to the arbor shaft, paragraph 0048) having a driving sprocket (262) fixedly connected to the intermediate shaft (paragraph 0048), a driven sprocket (the driven sprocket fixed to the arbor shaft, paragraph 0048), and a chain (a second endless chain) configured to transmit rotation of the driving sprocket to rotation of the driven sprocket (paragraph 0048); an arbor shaft fixedly connected to the driven sprocket (paragraph 0048).
Also, Meredith himself teaches, on lines 48-55 of column 5, the obviousness of replacing gears with belts, and also note that it is obvious to replace a belt with a chain (lines 34,35, column 4).
It would have been obvious to one of ordinary skill in the art to modify the device of Meredith to alter the transmission system of Meredith to add the driving sprocket on the intermediate shaft, change the driven gear into driven sprocket and connected via chains, as taught by Cox or by Meredith himself.  
Because both Meredith and Cox teach transmission arrangement, it would have been an obvious for one of ordinary skill in the art to substitute the single intermediate gear of Meredith for the intermediate gear, the driving sprocket, driven sprocket and chain 
Regarding claim 13, modified Meredith further teaches the motor output shaft and the intermediate shaft are arranged in a plane that bisects the arbor shaft along a central axis of the arbor shaft (see Figure 6). 
Modified Meredith fails to teach the plane is vertical.
Meredith in a different embodiment teaches the motor output shaft and the intermediate shaft are arranged in a vertical plane that bisects the arbor shaft along a central axis of the arbor shaft (see Figure 7).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to the motor output shaft and the intermediate shaft are arranged in a vertical plane that bisects the arbor shaft along a central axis of the arbor shaft, since the courts have held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. MPEP 2144.04 VI. C.
Regarding claim 14, modified Meredith further teaches the motor output shaft extends at an angle of between zero and 90 degrees relative to the intermediate shaft and the arbor shaft (the three shafts being parallel is considered to meet this limitation, see Figures 6 of Meredith).
Regarding claim 15, modified Meredith further teaches a motor housing in which the motor is housed, the motor housing being located entirely below the horizontal plane (see Figure 6 of Meredith).
Regarding claim 18, modified Meredith further teaches a drivetrain housing in which the drivetrain is enclosed, the drivetrain housing being almost entirely arranged below the horizontal plane (see Figure 6 of Meredith).

Claims 1-4, 6, 8-10, 12-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 20090151529 A1) in view of Meredith (US 7252027 B2).
Regarding claim 1, Miura teaches a saw device (see Figures 1-2) comprising: 
a motor (15) having a motor output shaft (15a); 
a drivetrain (assembly of 15b, 21, 23, 24 and 26, see Figure 3) comprising:
a gear train having a first gear (15b) fixedly connected to the motor output shaft (see Figure 3) and a second gear (21) fixedly connected to an intermediate shaft (22), the first gear meshing with the second gear so as to transmit rotation from the motor output shaft to the second gear (see Figure 3); and a gear drive (assembly of 23, 24 and 26) having a driving gear (23) fixedly connected to the intermediate shaft, a driven gear (26), and a gear (24) configured to transmit rotation of the driving gear to rotation of the driven gear (see Figure 3);
an arbor shaft (16) fixedly connected to the driven gear (26), the arbor shaft configured to mount a saw blade such that the saw blade rotates with the arbor shaft (see Figure 3); and
an upper guard (11) configured to enclose at least a portion of the saw blade (see Figure 2).
Miura fails to teach the gear, the driving gear and the driven gear arrangement is a chain, a driving sprocket and a driven sprocket arrangement.
Meredith teaches that a transmission gear and a transmission belt are known equivalent in the saw transmission art (col. 4 lines 48-55), furthermore a transmission belt and a transmission chain are known equivalent in the saw transmission art (col. 4, lines 31-35). 
Because Miura and Meredith teach a part for transmit rotation movement from the motor to the blade, it would have been an obvious for one of ordinary skill in the art to substitute the gear arrangement of Miura for the chain arrangement of Meredith to achieve the predictable result of transmitting movement of the motor to the blade, since gear, belt and chain arrangements are known for the same purpose in the art of transmission, as taught by Meredith. KSR rationale B, see MPEP § 2143 I. (B).
Regarding claim 2, modified Miura further teaches the drivetrain is located entirely below a horizontal plane defined by an uppermost point of the upper guard in a vertical plane that bisects the arbor shaft (all the drive train is below the upper most point of the guard 11 in the cross section, see Figure 7 of Miura), the uppermost point being spaced apart from an uppermost extent of the saw blade by between approximately 2% and approximately 10% of a saw blade diameter (Miura, in Figure 3, appears to show, from the top of the guard to the top of the blade, a gap that is approximately between 2% and 10% of the blade diameter.  The question of whether or not the drawing is to scale is not currently relevant, because the blade is not positively claimed.  Miura is capable of mounting a blade on his shaft that would yield the 2%-10% gap.  Applicant’s use of the word “approximately” only make this rejection more solid (see 112b rejection above). The modified device of Miura is considered to teach this limitation).
Regarding claim 3, modified Miura further teaches the motor output shaft and the intermediate shaft are arranged in a vertical plane that bisects the arbor shaft along a central axis of the arbor shaft (Figure 7 of Miura shows the three shafts in a vertical arrangement, wherein a center line can be drawn, see Figure 7).
Regarding claim 4, modified Miura further teaches the motor output shaft extends at an angle of between zero and 90 degrees relative to the intermediate shaft and the arbor shaft (paragraph 0091, see Figure 3 of Miura).
Regarding claim 6, modified Miura further teaches the motor output shaft extends at an angle of approximately 45 degrees relative to the intermediate shaft and the arbor shaft (see Figure 3 of Miura).

    PNG
    media_image2.png
    513
    746
    media_image2.png
    Greyscale

Regarding claim 8, modified Miura further teaches a drivetrain housing in which the drivetrain is enclosed, the drivetrain housing being almost entirely arranged below the horizontal plane (see annotated Figure 3 of Miura).
Regarding claim 9, modified Miura further teaches the drivetrain housing has a lower portion (lower end of 40) with a rear end surface (vertical surface on the left in Figure 11 of Miura) that extends vertically adjacent to the chain (as modified in claim 1, the gear 24 is replaced with the chain of Meredith).
Regarding claim 10, modified Miura further teaches the drivetrain is located entirely within a volume bounded by a horizontal extension of the saw blade (horizontal extension of the blade 12, see Figure 3 of Miura).
Regarding claim 12, Miura teaches a miter saw (see Figure 1-3) comprising:
a turntable (2) defining a workpiece support surface (see Figure 2); 
a motor (15) having a motor output shaft; 
a drivetrain comprising:
a gear train having a first gear (15b) fixedly connected to the motor output shaft (see Figure 3) and a second gear (21) fixedly connected to an intermediate shaft (22), the first gear meshing with the second gear so as to transmit rotation from the motor output shaft to the second gear (see Figure 3); and a gear drive (assembly of 23, 24 and 26) having a driving gear (23) fixedly connected to the intermediate shaft, a driven gear (26), and a gear (24) configured to transmit rotation of the driving gear to rotation of the driven gear (see Figure 3);
an arbor shaft (16) fixedly connected to the driven gear (26), the arbor shaft configured to mount a saw blade such that the saw blade rotates with the arbor shaft (see Figure 3); and
an upper guard (11) configured to enclose at least a portion of the saw blade (see Figure 2), wherein the drivetrain is located entirely below a horizontal plane (plane at the top of 13 in Figure 2) that is parallel to the workpiece support surface and is defined by an uppermost point 
Miura fails to teach the gear, the driving gear and the driven gear arrangement is a chain, a driving sprocket and a driven sprocket arrangement.
Meredith teaches that a transmission gear and a transmission belt are known equivalent in the saw transmission art (col. 4 lines 48-55), furthermore a transmission belt and a transmission chain are known equivalent in the saw transmission art (col. 4, lines 31-35). 
Because Miura and Meredith teach a part for transmit rotation movement from the motor to the blade, it would have been an obvious for one of ordinary skill in the art to substitute the gear arrangement of Miura for the chain arrangement of Meredith to achieve the predictable result of transmitting movement of the motor to the blade, since gear, belt and chain arrangements are known for the same purpose in the art of transmission, as taught by Meredith. KSR rationale B, see MPEP § 2143 I. (B).
Regarding claim 13, modified Miura further teaches the motor output shaft and the intermediate shaft are arranged in a vertical plane that bisects the arbor shaft along a central 
Regarding claim 14, modified Miura further teaches the motor output shaft extends at an angle of between zero and 90 degrees relative to the intermediate shaft and the arbor shaft (paragraph 0091, see Figure 3 of Miura).
Regarding claim 16, modified Miura further teaches the motor output shaft extends at an angle of approximately 45 degrees relative to the intermediate shaft and the arbor shaft (see Figure 3 of Miura).
Regarding claim 18, modified Miura further teaches a drivetrain housing in which the drivetrain is enclosed, the drivetrain housing being almost entirely arranged below the horizontal plane (see annotated Figure 3 of Miura).
Regarding claim 19, modified Miura further teaches the drivetrain housing has a lower portion (lower end of 40) with a rear end surface (vertical surface on the left in Figure 11 of Miura) that extends vertically adjacent to the chain (as modified in claim 12, the gear 24 is replaced with the chain of Meredith).
Regarding claim 20, modified Miura further teaches the drivetrain is located entirely within a volume bounded by a horizontal extension of the saw blade (horizontal extension of the blade 12, see Figure 3 of Miura).
	
Response to Arguments
Applicant's arguments filed 1/04/2021 regarding claim 1 have been fully considered but they are not persuasive. 

In response to applicant’s argument that Ushiwata teaches away from the proposed modification. Examiner notes that the argument appears to the applicant’s opinion on how the modification would be arranged, Ushiwata never disclosed that the device only works with gear and nothing else or chains would destroy the function of the device. Because both gear and chain arrangement are commonly known in the art, one of ordinary kill in the art would have the knowledge and knowhow on how to make the new arrangement function without negatively affect the intend purpose of the device. 
In response to applicant's argument that changing the gear arrangement into the chain and gear arrangement is not a simple substitution. Examiner disagrees. Examiner provides Meredith (US 725027 B2) as evidence that using chain, belt or gears arrangement are all commonly known in the art of saw transmission, and therefore each arrangement are known for the same purpose in the art for driving the saw blade (col. 4 lines 31-35), and will archive the same predictable results. Therefore it would have been obvious to one of ordinary skill in 
In response to applicant's argument that one of ordinary skill in the art would not modify Miura with a chain and take out a gear. Examiner notes that gears, belt and chain are commonly known for the same purposes as evidenced by Meredith above. The same transmission reduction of three gears set up can be performed by using two gears of different size connected with a chain. Since such system are known for the same purpose, it would be up to the end user to choose on what type of system they would like to have for the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bies (US 4660448) teaches a minimal distance from the tip of the saw blade edge to the top point of the guard (L, see Figure 3, col. 58- col. 8 lines 10) and the extending beyond the minimal distance does not further reduce the sound.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIANG DONG/Examiner, Art Unit 3724      
4/06/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724